
	

114 S1417 PCS: United States Grain Standards Act Reauthorization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 90
		114th CONGRESS1st Session
		S. 1417
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2015
			Mr. Roberts, from the Committee on Agriculture, Nutrition, and Forestry, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To reauthorize the United States Grain Standards Act, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the United States Grain Standards Act Reauthorization Act of 2015.
		2.Reauthorization of United States Grain Standards Act
			(a)Official inspection and weighing requirements
 (1)Weighing requirements at export elevatorsSection 5(a)(2) of the United States Grain Standards Act (7 U.S.C. 77(a)(2)) is amended in the proviso by striking intracompany shipments of grain into an export elevator by any mode of transportation, grain transferred into an export elevator by transportation modes other than barge, and inserting shipments of grain into an export elevator by any mode of transportation.
 (2)Disruption in grain inspection or weighingSection 5 of the United States Grain Standards Act (7 U.S.C. 77) is amended by adding at the end the following:
					
 (d)Disruption in grain inspection or weighingIn the case of a disruption in official grain inspections or weighings, including if the Secretary waives the requirement for official inspection due to an emergency under subsection (a)(1), the Secretary shall—
 (1)immediately take such actions as are necessary to address the disruption and resume inspections or weighings;
 (2)not later than 24 hours after the start of the disruption in inspection or weighing, submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (A)the disruption; and (B)any actions necessary to address the concerns of the Secretary relating to the disruption so that inspections or weighings may resume; and
 (3)once the initial report in paragraph (2) has been made, provide daily updates until official inspection or weighing services at the site of disruption have resumed..
				(b)Official inspection authority and funding
 (1)Delegation of official inspection authoritySection 7(e)(2) of the United States Grain Standards Act (7 U.S.C. 79(e)(2)) is amended— (A)by striking (2) If the Secretary and inserting the following:
						
							(2)Delegation of authority to State agencies
 (A)In generalIf the Secretary;  (B)in the first sentence—
 (i)by striking and (A) and inserting and (i); (ii)by striking or (B)(i) and inserting or (ii)(I);
 (iii)by striking (ii) and inserting (II); and (iv)by striking (iii) and inserting (III); and
 (C)by adding at the end the following:  (B)Certification (i)In generalEvery 5 years, the Secretary shall certify that each State agency with a delegation of authority is meeting the criteria described in subsection (f)(1)(A).
 (ii)ProcessNot later than 1 year after the date of enactment of the United States Grain Standards Act Reauthorization Act of 2015, the Secretary shall establish a process for certification under which the Secretary shall— (I)publish in the Federal Register notice of intent to certify a State agency and provide a 30-day period for public comment;
 (II)evaluate the public comments received and, in accordance with paragraph (3), conduct an investigation to determine whether the State agency is qualified;
 (III)make findings based on the public comments received and investigation conducted; and (IV)publish in the Federal Register a notice announcing whether the certification has been granted and describing the basis on which the Secretary made the decision.
									(C)State agency requirements
 (i)In generalIf a State agency that has been delegated authority under this paragraph intends to temporarily discontinue official inspection or weighing services for any reason, except in the case of a major disaster, the State agency shall notify the Secretary in writing of the intention of the State agency to do so at least 72 hours in advance of the discontinuation date.
 (ii)Secretarial considerationThe Secretary shall consider receipt of a notice described in clause (i) as a factor in administering the delegation of authority under this paragraph..
 (2)ConsultationSection 7(f)(1) of the United States Grain Standards Act (7 U.S.C. 79(f)(1)) is amended— (A)in subparagraph (A)(xi), by striking and at the end;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (C)the Secretary— (i)periodically conducts a consultation with the customers of the applicant, in a manner that provides opportunity for protection of the identity of the customer if desired by the customer, to review the performance of the applicant with regard to the provision of official inspection services and other requirements of this Act; and
 (ii)works with the applicant to address any concerns identified during the consultation process.. (3)Duration of designation authoritySection 7(g)(1) of the United States Grain Standards Act (7 U.S.C. 79(g)(1)) is amended by striking triennially and inserting every 5 years.
 (4)FeesSection 7(j) of the United States Grain Standards Act (7 U.S.C. 79(j)(1)) is amended— (A)by striking (j)(1) The Secretary and inserting the following:
						
							(j)Fees
								(1)Inspection fees
 (A)In generalThe Secretary;  (B)in paragraph (1)—
 (i)the second sentence, by striking The fees and inserting the following:  (B)Amount of feesThe fees;
 (ii)in the third sentence, by striking Such fees and inserting the following:  (C)Use of feesFees described in this paragraph; and
 (iii)by adding at the end the following:  (D)Export tonnage feesFor an official inspection at an export facility performed by the Secretary, the portion of the fees based on export tonnage shall be based on the rolling 5-year average of export tonnage volumes.
								; 
 (C)by redesignating paragraph (4) as paragraph (5); (D)by inserting after paragraph (3) the following:
						
 (4)Adjustment of feesIn order to maintain an operating reserve of not less than 3 and not more than 6 months, the Secretary shall adjust the fees described in paragraphs (1) and (2) not less frequently than annually.; and
 (E)in paragraph (5) (as redesignated by subparagraph (C)), in the first sentence, by striking 2015 and inserting 2020.
 (c)Weighing authoritySection 7A of the United States Grain Standards Act (7 U.S.C. 79a) is amended— (1)in subsection (c)(2), in the last sentence, by striking subsection (g) of section 7 and inserting subsections (e) and (g) of section 7; and
 (2)in subsection (l)— (A)by striking (l)(1) The Secretary and inserting the following:
						
							(l)Fees
								(1)Weighing fees
 (A)In generalThe Secretary;  (B)in paragraph (1)—
 (i)the second sentence, by striking The fees and inserting the following:  (B)Amount of feesThe fees;
 (ii)in the third sentence, by striking Such fees and inserting the following:  (C)Use of feesFees described in this paragraph; and
 (iii)by adding at the end the following:  (D)Export tonnage feesFor an official weighing at an export facility performed by the Secretary, the portion of the fees based on export tonnage shall be based on the rolling 5-year average of export tonnage volumes.; 
 (C)by redesignating paragraph (3) as paragraph (4); (D)by inserting after paragraph (2) the following:
						
 (3)Adjustment of feesIn order to maintain an operating reserve of not less than 3 and not more than 6 months, the Secretary shall adjust the fees described in paragraphs (1) and (2) not less frequently than annually.; and
 (E)in paragraph (4) (as redesignated by subparagraph (C)), in the first sentence, by striking 2015 and inserting 2020.
 (d)Limitation and administrative and supervisory costsSection 7D of the United States Grain Standards Act (7 U.S.C. 79d) is amended by striking 2015 and inserting 2020. (e)Issuance of authorizationSection 8(b) of the United States Grain Standards Act (7 U.S.C. 84(b)) is amended by striking triennially and inserting every 5 years.
 (f)AppropriationsSection 19 of the United States Grain Standards Act (7 U.S.C. 87h) is amended by striking 2015 and inserting 2020. (g)Advisory committeeSection 21(e) of the United States Grain Standards Act (7 U.S.C. 87j(e)) is amended by striking 2015 and inserting 2020.
 3.Report on disruption in Federal inspection of grain exportsNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Agriculture of the House of Representatives, the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the Senate, and the Subcommittee on Agriculture, Rural Development, Food and Drug Administration, and Related Agencies of the Committee on Appropriations of the House of Representatives a report that describes—
 (1)the specific factors that led to disruption in Federal inspection of grain exports at the Port of Vancouver in the summer of 2014;
 (2)any factors that contributed to the disruption referred to in paragraph (1) that were unique to the Port of Vancouver, including a description of the port facility, security needs and available resources for that purpose, and any other significant factors as determined by the Secretary; and
 (3)any changes in policy that the Secretary has implemented to ensure that a similar disruption in Federal inspection of grain exports at the Port of Vancouver or any other location does not occur in the future.
 4.Report on policy barriers to grain producersNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the United States Trade Representative, shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes—
 (1)the policy barriers to United States grain producers in countries the grain of which receives official grading in the United States but which do not offer official grading for United States grain or provide only the lowest designation for United States grain, including an analysis of possible inconsistencies with trade obligations; and
 (2)any actions the Executive Branch is taking to remedy the policy barriers so as to put United States grain producers on equal footing with grain producers in countries imposing the barriers.
			
	May 21, 2015Read twice and placed on the calendar